Appeal from a judgment of the Supreme Court at Special Term (Dier, J.), entered January 29, 1981 in Warren County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, seeking an order holding that it is entitled to a real property tax exemption under section 421 (subd 1, par [a]) of the Real Property Tax Law. In this proceeding, petitioner Adirondack Mountain Club, Inc., seeks a mandatory exemption from real property taxes, pursuant to section 421 (subd 1, par [a]) of the Real Property Tax Law, on the grounds that it is a corporation organized and conducted exclusively for educational purposes and that the parcel in question is used exclusively for carrying out such purposes. At Special Term, however, the court held that petitioner had not met its burden of establishing its entitlement to the tax exemption, and consequently, the petition was dismissed. The present appeal ensued, and we hold that the challenged judgment should be affirmed. Petitioner concedes that it has acted and continues to act in strict conformity with its certificate of incorporation, and the provisions of that document, as set forth in the subject petition, establish that petitioner is primarily a recreational organization which fosters walking, mountain climbing and camping in the Adirondack wilderness through various means such as the development of trails and campsites and the publishing of maps and guidebooks. Considering this undisputed evidence, the court was plainly justified in concluding that petitioner is essentially “a hiking or mountain-climbing club”, and no hearing was necessary before it could properly hold that petitioner had not demonstrated its entitlement to the requested exemption. Such being the case, the dismissal of the petition should not be disturbed (cf. Matter of Mount Tremper Lutheran Camp v Board of Assessors of Town of Shandaken, 70 AD2d 984). Judgment affirmed, without costs. Main, J. P., Casey, Yesawich, Jr., Weiss and Levine, JJ., concur.